

117 HR 1322 IH: Fiscal State of the Union Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1322IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Arrington (for himself, Mr. Hern, Mr. Crenshaw, Mr. Banks, Mr. Perry, and Mr. Jackson) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require an annual fiscal state of the union, and for other purposes.1.Short titleThis Act may be cited as the Fiscal State of the Union Act.2.Fiscal state of the union(a)In generalNot later than 45 days (excluding Saturdays, Sundays, and holidays) after the date on which the Secretary of the Treasury submits to Congress the audited financial statement required under paragraph (1) of section 331(e) of title 31, United States Code, on a date agreed upon by Congress and the Comptroller General of the United States, the two Houses of Congress shall assemble in the Hall of the House of Representatives to receive a presentation from the Vice President and the leader of the House of Representatives of the opposite party of the Vice President reviewing the findings of the audit required under paragraph (2) of such section and providing, with respect to the information included by the Secretary in the report accompanying such audited financial statement, an analysis of the financial position and condition of the Federal Government, including financial measures (such as the net operating cost, income, budget deficits, or budget surpluses) and sustainability measures (such as the long-term fiscal projection or social insurance projection) described in such report.(b)Effective dateThe requirement under subsection (a) shall apply with respect to any audited financial statement submitted on or after the date of the enactment of this Act.